Citation Nr: 0936016	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond June 11, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1989 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his currently-shown psychiatric 
disorder prevented him from completing his education before 
the delimiting date of his education benefits, and, 
therefore, he seeks an extension of this date.

At his May 2009 Travel Board hearing, the Veteran reported 
ongoing psychiatric treatment at the VA medical facility in 
Houston, Texas.  The claims file does not currently contain 
any VA treatment records.  This should be accomplished.

Additionally, the Veteran reported pertinent private 
treatment by a Dr. Quang Bui and a Dr. Terry Williams, the 
records of which are not included in the claims file.  On 
remand, the RO should attempt to obtain copies of these 
records.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, including verification of 
treatment dates, the RO should attempt 
to obtain records of psychiatric 
treatment by Drs. Terry Williams and 
Quang Bui, and at the VA medical 
facility in Houston, Texas.  All 
attempts to obtain these records, and 
any negative responses, should be 
documented in the claims file.  If 
these records are not available, the 
Veteran should be notified of that 
fact.

2.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

